EXHIBIT 10.14



 

Supplemental Agreement No. 5



to



Purchase Agreement No. 2211



between



The Boeing Company



and



Continental Airlines, Inc.



 

Relating to Boeing Model 767-200ER Aircraft

 

THIS SUPPLEMENTAL AGREEMENT, entered into as of August
31, 2001, by and between THE BOEING COMPANY, a Delaware corporation with its
principal office in Seattle, Washington, (Boeing) and Continental Airlines,
Inc., a Delaware corporation with its principal office in Houston,
Texas (Customer);

WHEREAS, the parties hereto entered into Purchase Agreement No. 2211 dated
November 16, 1998, (the Purchase Agreement) relating to Boeing Model 767-200ER
aircraft, (Aircraft); and

WHEREAS, Boeing and Customer have agreed to the

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];



WHEREAS, Boeing and Customer have mutually agreed to amend the Purchase
Agreement to incorporate the effect of these and certain other changes;

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:

 

Table of Contents
:

Remove and replace, in its entirety, the "Table of Contents", with the revised
"Table of Contents", attached hereto, to reflect the changes made by this
Supplemental Agreement No. 5.

2. Letter Agreement No. 6-1162-CHL-034:

Add Letter Agreement No. 6-1162-CHL-034, entitled,

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 

The Purchase Agreement will be deemed to be supplemented to the extent herein
provided as of the date hereof and as so supplemented will continue in full
force and effect.

 

EXECUTED IN DUPLICATE as of the day and year first written above.

 

 

THE BOEING COMPANY Continental Airlines, Inc.

 

 

 

By: /s/ Charles H. Leach _ By: /s/ Gerald Laderman__

Its: Attorney-In-Fact   Its: Senior Vice President -

Finance and Treasurer



 

TABLE OF CONTENTS

 



ARTICLES

Revised By:



1. Quantity, Model and Description

2. Delivery Schedule

3. Price

4. Payment

5. Miscellaneous

 

TABLE

1. Aircraft Information Table SA No. 3

 

EXHIBIT

A. Aircraft Configuration SA No. 2

B. Aircraft Delivery Requirements and Responsibilities

 

SUPPLEMENTAL EXHIBITS

BFE1. BFE Variables

CS1. Customer Support Variables SA No. 2

EE1. Engine Escalation/Engine Warranty

and Patent Indemnity

SLP1. Service Life Policy Components



TABLE OF CONTENTS

 

 

LETTER AGREEMENTS

Revised By:



2211-01R3 Option Aircraft SA No. 4

2211-02 Demonstration Flights

2211-03 Spares Initial Provisioning

2211-04 Flight Crew Training Spares

Parts Support

2211-05 Escalation Sharing

6-1162-JMG-184 Installation of Cabin Systems Equipment SA No. 1

 

 

TABLE OF CONTENTS

 

 

CONFIDENTIAL LETTER AGREEMENTS

Revised By:



6-1162-JMG-0089 Performance Guarantees

6-1162-JMG-0090 Promotion Support

6-1162-JMG-0092R2 Special Matters SA No. 4

6-1162-CHL-034

[CONFIDENTIAL MATERIAL SA No. 5





OMITTED AND FILED SEPARATELY



WITH THE SECURITIES AND

EXCHANGE COMMISSION PURSUANT

TO A REQUEST FOR CONFIDENTIAL

TREATMENT]

 

 

 

SUPPLEMENTAL AGREEMENTS

Dated as of:



Supplemental Agreement No. 1 July 2, 1999

Supplemental Agreement No. 2 October 31, 2000

Supplemental Agreement No. 3 February 14, 2001

Supplemental Agreement No. 4 April 10, 2001

Supplemental Agreement No. 5 August 31, 2001

August 31, 2001

6-1162-CHL-034

 

 

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

 

 

Subject:

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

Reference: Purchase Agreement No. 2060 between The Boeing Company (Boeing) and
Continental Airlines, Inc. (Customer) relating to Model 767-400ER aircraft and
Purchase Agreement No. 2211 between The Boeing Company (Boeing) and Continental
Airlines, Inc. (Customer) relating to Model 767-200ER aircraft (collectively the
Purchase Agreements)

 

Ladies and Gentlemen:

This Letter Agreement amends and supplements the referenced Purchase Agreements.
All terms used but not defined in this Letter Agreement have the same meaning as
in the Purchase Agreements.

1.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



3.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



4. Boeing and Customer understand that certain information contained in this
Letter Agreement, including any attachments hereto, are considered by both
parties to be confidential. Boeing and Customer agree that each party will treat
this Letter Agreement and the information contained herein as confidential and
will not, without the other party's prior written consent, disclose this Letter
Agreement or any information contained herein to any other person or entity
except as may be required by applicable law or governmental regulations.

 

Very truly yours,

THE BOEING COMPANY

 

By   /s/ Charles H. Leach         

Its           Attorney-In-Fact          

 

ACCEPTED AND AGREED TO this

Date: August 31, 2001

Continental Airlines, Inc.

 

By   /s/ Gerald Laderman          

Its  Senior Vice President - Finance and Treasurer

 